Citation Nr: 0837362	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-15 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.

2.  Entitlement to service connection for a dental disorder.

3.  Entitlement to service connection for a right foot 
disorder.

4.  Entitlement to service connection for a right finger 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from July 1970 to March 1972. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  A left eye disorder was not incurred in, or aggravated 
by, service.

2.  A dental disorder was not incurred in, or aggravated by, 
service.

3.  A right foot disorder was not incurred in, or aggravated 
by, service.

4.  A right finger disorder was not incurred in, or 
aggravated by, service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a left 
eye disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007).

2.  The criteria to establish service connection for a dental 
disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303 (2007).

3.  The criteria to establish service connection for a right 
foot disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007).

4.  The criteria to establish service connection for a right 
finger disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in April 2004, June 2004, and March 2006 the 
veteran was notified of the evidence not of record that was 
necessary to substantiate his claims.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, notice was provided 
to the veteran in the letter from VA dated in March 2006.  
Nevertheless, in the present appeal, because service 
connection is being denied, and no effective date or rating 
percentage will be assigned, the Board finds that there can 
be no possibility of any prejudice to the appellant under the 
holding in Dingess.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The veteran's available relevant 
service, VA and private medical treatment records have been 
obtained.  As will be discussed below, the claim is being 
denied on the basis that no competent medical evidence has 
been submitted which links any of the asserted disorders to 
the veteran's active service.  In this circumstance, there is 
no duty on the part of VA to provide a medical examination, 
because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the veteran has been advised of the need to submit 
competent medical evidence indicating that he has the 
disorder in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorders, if shown.  The veteran has not done so, 
and no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the veteran under 
the VCAA, does not contain competent evidence to suggest that 
the veteran has a current psychiatric disorder that is 
related to his active service.  Given these matters of 
record, there is no competent evidence that "the disability 
or symptoms may be associated with the claimant's active 
military . . . service." 38 U.S.C.A § 5103A(d); cf. Charles 
v. Principi, 16 Vet. App. 370 (2002).  Under such 
circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id. 

As such, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection for arthritis may be established based 
upon a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1132 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

Congenital or development defects and refractive error of the 
eye are not diseases or injuries within the meaning of 38 
C.F.R. § 3.303(c) (2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Left eye disorder

The veteran asserts that he currently has a left eye disorder 
that was first manifested during his period of active 
service.

The veteran's August 1969 pre-induction report of medical 
examination shows that clinical ophthalmoscopic evaluation of 
his eyes was normal.  Pupils and ocular motility were normal.  
Visual acuity was recorded as 20/20 in the left eye and 20/25 
in the right eye.  In the associated report of medical 
history, the veteran indicated that he had never had eye 
trouble.

A chronological record of medical care from the optometry 
clinic at the Ireland Army Hospital dated in July 1970 shows 
that the veteran indicated that close work would sometimes 
fatigue his eyes, but that his eyes were asymptomatic.  
Ophthalmoscopy and externals were negative, bilaterally.  The 
veteran was shown to have amblyopia of the left eye.  Visual 
acuity was recorded as 20/25, bilaterally.

The veteran's January 1973 separation report of medical 
examination reveals that clinical ophthalmoscopic evaluation 
of his eyes was not shown to be abnormal.  Visual acuity was 
recorded as 20/40, bilaterally, corrected to 20/20, 
bilaterally.  

Subsequent to service, there is no competent medical evidence 
of record of a current left eye disorder.

The evidence of record is completely negative for a diagnosis 
of a left eye disorder during the veteran's period of active 
service.  While there is evidence of left eye amblyopia July 
1970 along with a prescription for spectacles, this amounts 
to refractive error, but no evidence of an eye disease or 
injury.  As noted above, refractive error of the eye is not a 
disease or injury within the meaning of 38 C.F.R. § 3.303(c) 
(2007).  Thereafter, there is no competent medical evidence 
of record of a current left eye disorder.

While the Board is sympathetic to the veteran's claim, and he 
is certainly competent to describe that which he experienced 
in service, any contentions by the veteran that he has a 
current left eye disorder that is related to active service 
is not competent.  There is no indication that he possesses 
the requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Thus, the veteran's personal belief that he has a current 
left eye disorder that is related to service cannot serve to 
prove that he has a current disability which had its onset 
during active service or is related to any in-service disease 
or injury.

In the absence of medical evidence establishing that the 
veteran currently has a left  eye disorder that is related to 
active service, the preponderance of the evidence is against 
the claim of entitlement to service connection.  The benefit 
of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the issue.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert, 1 Vet. 
App. at 49. 

Dental disorder

The veteran seeks service connection for a dental disorder 
that is manifested as a result of his period of active 
service.  

Service connection of dental conditions will be established 
under these circumstances:

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.  (b) The rating 
activity will consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred or aggravated 
in line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war.  (c) In determining 
service connection, the condition of teeth and periodontal 
tissues at the time of entry into active duty will be 
considered. Treatment during service, including filling or 
extraction of a tooth, or placement of a prosthesis, will not 
be considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed after 
180 days or more of active service.  (d) The following 
principles apply to dental conditions noted at entry and 
treated during service:  (1) Teeth noted as normal at entry 
will be service- connected if they were filled or extracted 
after 180 days or more of active service.  (2) Teeth noted as 
filled at entry will be service-connected if they were 
extracted, or if the existing filling was replaced, after 180 
days or more of active service.  (3) Teeth noted as carious 
but restorable at entry will not be service-connected on the 
basis that they were filled during service.  However, new 
caries that developed 180 days or more after such a tooth was 
filled will be service-connected.  (4) Teeth noted as carious 
but restorable at entry, whether or not filled, will be 
service-connected if extraction was required after 180 days 
or more of active service.  (5) Teeth noted at entry as non-
restorable will not be service-connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.  (e) The following will not be considered 
service- connected for treatment purposes:  (1) Calculus;  
(2) Acute periodontal disease;  (3) Third molars, unless 
disease or pathology of the tooth developed after 180 days or 
more of active service, or was due to combat or in-service 
trauma; and  (4) Impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these 
teeth developed after 180 days or more of active service.  
(f) Teeth extracted because of chronic periodontal disease 
will be service-connected only if they were extracted after 
180 days or more of active service.  38 C.F.R. § 3.381 
(2007).

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section.  (a) Class I.  Those having a 
service-connected compensable dental disability or condition, 
may be authorized any dental treatment indicated as 
reasonably necessary to maintain oral health and masticatory 
function.  There is no time limitation for making application 
for treatment and no restriction as to the number of repeat 
episodes of treatment.  (b) Class II. (1)(i)  Those having a 
service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
after September 30, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They served on active duty during the Persian Gulf 
War and were discharged or released, under conditions other 
than dishonorable, from a period of active military, naval, 
or air service of not less than 90 days, or they were 
discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days;  (B) 
Application for treatment is made within 90 days after such 
discharge or release; (C) The certificate of discharge or 
release does not bear a certification that the veteran was 
provided, within the 90-day period immediately before such 
discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate dental 
treatment indicated by the examination to be needed; and  (D) 
VA dental examination is completed within six months after 
discharge or release, unless delayed through no fault of the 
veteran.  (ii) Those veterans discharged from their final 
period of service after August 12, 1981, who had reentered 
active military service within 90 days after the date of a 
discharge or release from a prior period of active military 
service, may apply for treatment of service-connected 
noncompensable dental conditions relating to any such periods 
of service within 90 days from the date of their final 
discharge or release.  (iii) If a disqualifying discharge or 
release has been corrected by competent authority, 
application may be made within 90 days after the date of 
correction.  (2)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge or release from active 
service, which took place before October 1, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:  (A) They were 
discharged or released, under conditions other than 
dishonorable, from a period of active military, naval or air 
service of not less than 180 days.  (B) Application for 
treatment is made within one year after such discharge or 
release.  (C) VA dental examination is completed within 14 
months after discharge or release, unless delayed through no 
fault of the veteran.  (ii) Those veterans discharged from 
their final period of service before August 13, 1981, who had 
reentered active military service within one year from the 
date of a prior discharge or release, may apply for treatment 
of service- connected noncompensable dental conditions 
relating to any such prior periods of service within one year 
of their final discharge or release.  (iii) If a 
disqualifying discharge or release has been corrected by 
competent authority, application may be made within one year 
after the date of correction.  (c) Class II (a). Those having 
a service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  (d) Class 
II(b). Those having a service-connected noncompensable dental 
condition or disability and who had been detained or interned 
as prisoners of war for a period of less than 90 days may be 
authorized any treatment as reasonably necessary for the 
correction of such service- connected dental condition or 
disability.  (e) Class II(c). Those who were prisoners of war 
for 90 days or more, as determined by the concerned military 
service department, may be authorized any needed dental 
treatment.  (f) Class IIR (Retroactive). Any veteran who had 
made prior application for and received dental treatment from 
the VA for noncompensable dental conditions, but was denied 
replacement of missing teeth which were lost during any 
period of service prior to his/her last period of service may 
be authorized such previously denied benefits under the 
following conditions:  (1) Application for such retroactive 
benefits is made within one year of April 5, 1983.  (2) 
Existing VA records reflect the prior denial of the claim. 
All Class IIR (Retroactive) treatment authorized will be 
completed on a fee basis status.  (g) Class III. Those having 
a dental condition professionally determined to be 
aggravating disability from an associated service-connected 
condition or disability may be authorized dental treatment 
for only those dental conditions which, in sound professional 
judgment, are having a direct and material detrimental effect 
upon the associated basic condition or disability.  (h) Class 
IV. Those whose service-connected disabilities are rated at 
100% by schedular evaluation or who are entitled to the 100% 
rate by reason of individual unemployability may be 
authorized any needed dental treatment.  (i) Class V. A 
veteran who is participating in a rehabilitation program 
under 38 U.S.C. chapter 31 may be authorized such dental 
services as are professionally determined necessary for any 
of the reasons enumerated in Sec. 17.47(g).  (j) Class VI. 
Any veterans scheduled for admission or otherwise receiving 
care and services under chapter 17 of 38 U.S.C. may receive 
outpatient dental care which is medically necessary, i.e., is 
for dental condition clinically determined to be complicating 
a medical condition currently under treatment.  38 C.F.R. § 
17.161 (2007).

The veteran is seeking service connection for a dental 
condition that he believes had its onset during service.

Review of the service medical records shows that the veteran 
was treated for periodontal disease while on active duty in 
November 1970.  His January 1972 separation report of medical 
examination was negative of any dental disorder at separation 
from service.  Subsequent to service, there is no evidence of 
record that the veteran was ever treated for a dental 
disorder.

In the absence of medical evidence establishing that the 
veteran currently a dental disorder that is related to active 
service, the preponderance of the evidence is against the 
claim of entitlement to service connection.  The benefit of 
the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the issue.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert, 1 Vet. 
App. at 49.

Right foot disorder

The veteran asserts that he currently has a right foot 
disorder that is the result of a right foot injury during his 
period of active service.

The veteran's August 1969 pre-induction report of medical 
examination shows that clinical evaluation of his feet was 
normal.  In the associated report of medical history, the 
veteran indicated that he had experienced prior foot ache, 
but examination was within normal limits, and the feet were 
said to be asymptomatic.

A chronological record of medical care dated in September 
1971 shows that the veteran reported a blister on the big toe 
along with a swollen fourth toe of his left foot.

The veteran's January 1973 separation report of medical 
examination reveals no abnormality of the feet.

Subsequent to service, there is no competent medical evidence 
of record demonstrating a current right foot disorder.

Initially, the Board notes that every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment.  38 C.F.R. § 3.304(b) (2007).  A veteran who 
served during a period of war, as is the case here, is 
presumed to be in sound condition when he entered into 
military service except for conditions noted on the entrance 
examination.  38 U.S.C.A. § 1111 (West 2002).

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability of which the veteran later complains.  Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b).  Of particular relevance in this matter, 
the regulation provides that a "[h]istory of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id. at 
(b)(1).

The VA Office of the General Counsel has determined that VA 
must meet two prongs in rebutting the presumption of 
soundness.  First, VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder.  
Secondly, VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board must follow the precedent opinions of the General 
Counsel. 38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), which summarized 
the effect of 38 U.S.C.A. § 1111 relative to claims for 
service-connected disability.

In pertinent part, Wagner held that when no pre-existing 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry.  The burden then 
falls on the government to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
disability was both pre-existing and not aggravated by 
service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress" of the pre-existing condition. 38 U.S.C. § 
1153.

In light of the foregoing, the Board finds that the evidence 
establishes that although the veteran entered service with a 
notation of a history of a foot ache, such findings were 
indicative of a medical history, and the veteran did not have 
a current right foot disability at the time he entered active 
military service as examination of the upper extremities was 
normal and the feet was said to be asymptomatic.  38 C.F.R. § 
3.304(b) (2007) (A history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions.).  Therefore, the 
veteran is presumed to have entered service in sound 
condition.  38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 
238, 245 (1994).

Having found that the veteran was in sound physical condition 
at the time he entered service, the Board's inquiry must then 
ascertain whether the veteran incurred such a disorder as a 
result of any incident of such military service.  The 
preponderance of the competent medical evidence does not 
support such a finding. 

The evidence of record is completely negative for a diagnosis 
of a right foot disorder during the veteran's period of 
active service.  While there is evidence of a history of an 
aching foot reported at induction, the feet were 
asymptomatic, and there is no evidence of any related 
disorder during the veteran's period of active service.

Similarly, the Board has considered the September 1971 report 
of a blister on the big toe and swollen fourth toe of his 
left foot.  However, the veteran has claimed an injury to the 
right foot and not the left.  Moreover, this appears to have 
been acute and transitory as the January 1972 separation 
examination report does not document any abnormality of the 
feet.  The veteran's separation physical examination report 
is highly probative as to the veteran's condition at the time 
of his release from active duty, as it was generated with the 
specific purpose of ascertaining the veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).  The January 1972 separation 
examination report is entirely negative for any symptoms 
associated with the feet and weighs heavily against the 
claim.  

Thereafter, there is no competent medical evidence of record 
of a current right foot disorder.

While the Board is sympathetic to the veteran's claim, and he 
is certainly competent to describe that which he experienced 
in service, any contentions by the veteran that he has a 
current right foot disorder that is related to active service 
is not competent.  There is no indication that he possesses 
the requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Thus, the veteran's personal belief that he has a current 
right foot disorder that is related to service cannot serve 
to prove that he has a current disability which had its onset 
during active service or is related to any in-service disease 
or injury.

In the absence of medical evidence establishing that the 
veteran currently has a right foot disorder that is related 
to active service, the preponderance of the evidence is 
against the claim of entitlement to service connection.  The 
benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the issue.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert, 1 Vet. 
App. at 49.

Right finger disorder

The veteran asserts that he currently has a right finger 
disorder that is the result of a right hand injury during his 
period of active service.

The veteran's August 1969 pre-induction report of medical 
examination shows that clinical evaluation of his upper 
extremities was normal.  An X-ray of the right index finger 
was within normal limits.  In the associated report of 
medical history, the veteran indicated that he had broken his 
finger when playing football at age 17.  It was determined to 
be not symptomatic.

A chronological record of medical care dated in February 1971 
shows that the veteran reported hurting a finger in his right 
hand from blunt trauma.  A history of an old fracture was 
noted.  X-rays at that time revealed no fresh fracture.  The 
impression was blunt trauma.

The veteran's January 1973 separation report of medical 
examination reveals no abnormality of the upper extremities.

Subsequent to service, there is no competent medical evidence 
of record demonstrating a current right finger disorder.

In light of the foregoing, the Board finds that the evidence 
establishes that although the veteran entered service with a 
notation of a history of a right finger fracture at age 17, 
such findings were indicative of a medical history, and the 
veteran did not have a current right finger disability at the 
time he entered active military service as examination of the 
upper extremities was normal and the right finger was said to 
be asymptomatic.  38 C.F.R. § 3.304(b) (2007).  Therefore, 
the veteran is presumed to have entered service in sound 
condition.  38 U.S.C.A. § 1111; Crowe, 7 Vet. App. at 245.

Having found that the veteran was in sound physical condition 
at the time he entered service, the Board's inquiry must then 
ascertain whether the veteran incurred such a disorder as a 
result of any incident of such military service.  The 
preponderance of the competent medical evidence does not 
support such a finding. 

While there is a sole record suggesting treatment for a blunt 
trauma to the right finger in February 1971, the Board finds 
that this appears to have been acute and transitory as the 
January 1972 separation examination report does not document 
any abnormality of the upper extremities.  As noted above, 
his separation physical examination report is highly 
probative as to his condition at the time of his release from 
active duty as it was generated with the specific purpose of 
ascertaining the veteran's then-physical condition, as 
opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  Rucker, 10 Vet. 
App. at 73.  The January 1972 separation examination report 
is entirely negative for any symptoms associated with the 
right hand and weighs heavily against the claim.  

Thereafter, there is no competent medical evidence of record 
of a current right finger disorder.

There is no indication that the veteran possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. 
App. at 495.  Thus, the veteran's personal belief that he has 
a current right finger disorder that is related to service 
cannot serve to prove that he has a current disability which 
had its onset during active service or is related to any in-
service disease or injury.

In the absence of medical evidence establishing that the 
veteran currently has a right finger disorder that is related 
to active service, the preponderance of the evidence is 
against the claim of entitlement to service connection.  The 
benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the issue.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert, 1 Vet. 
App. at 49.













								[Continued on Next 
Page]
ORDER

Service connection for a left eye disorder is denied.

Service connection for a dental disorder is denied.

Service connection for a right foot disorder is denied.

Service connection for a right finger disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


